Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 3/13/2020 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, Huawei, HiSilicon , “Discussion on efficient discovery”, 3GPP TSG RAN WGI Meeting #89 R1-1707038, Hangzhou, China, 15-19 May 2017, hereinafter “Huawei”, in view of Noh et al. (U.S. PG-Publication # 2019/0090218).


          Consider claim 1, Huawei et al. clearly disclose a user device that communicates with another user device by beamforming in a first frequency and a second frequency different from the first frequency (section 2.1 (discovery narrowbands/associated communication narrowbands)), the user device comprising: 
discovery narrowbands)); 
          a control unit configured to select a resource in the second frequency used for transmission (section 2.1 (associated communication bands)), 
          However, Huawei et al. do not specifically disclose information indicating a resource location on a radio frame. 
          In the same field of endeavor, Noh et al. clearly show:                   
          based on a resource location on a radio frame in which the first sensing signal is provided (par. 450 (the base station 4800 transmits to the 5G-capable terminal 4830 an LTE or 5G resource allocation signal. This signal may be a higher layer signal or a physical layer signal. The LTE or 5G resource allocation signal conveys LTE or 5G resource location information)), or based on information contained in the first sensing signal, the information indicating a resource location on a radio frame in the second frequency (par. 450 (The LTE or 5G resource allocation signal conveys LTE or 5G resource location information including frequency information (information indicating carrier frequency or physical resource block (PRB)), time information (radio frame index, subframe index, MBSFN subframe information for 5G transmission, and UL subframe information for 5G transmission), antenna information, space information, duplex information (FDD DL, UL carrier information, TDD UL/DL configuration information, LAA operation-related information, etc.), and information for use by the terminal in ascertaining whether the LTE and/or 5G resources are occupied in real time according to reference signal or synchronization signal transmission)); and 
          a transmitting unit configured to perform data transmission in the second frequency by using the selected resource (par. 455 (The 5G resource allocation signal may convey the information on the 5G transmission start location such as whether the 5G resources start from the first OFDM symbol or the third OFDM symbol. The signals transmitted at the 5G transmission start location includes a synchronization or reference signal necessary for 5G data transmission, a DL control channel indicating 5G data transmission, and reference signal necessary for receiving DL control channel)), and beamforming (par. 193 (beamforming)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user device that communicates with another user device by beamforming, as taught by Huawei, and show information indicating a resource location on a radio frame, as taught by Noh, so that data transmission can be improved.



          Consider claim 5, and as applied to claim 1 above, Huawei et al. clearly disclose the device as described.
          However, Huawei et al. do not specifically disclose selecting the resource in the second frequency used for transmission based on received power.
          In the same field of endeavor, Noh et al. clearly show:                   
          wherein the control unit is configured to select the resource in the second frequency used for transmission, 
          based on received power of the first sensing signal on a single resource in the radio frame in which the first sensing signal is provided (par. 103 (FIG. 4 is a diagram for explaining a method for configuring SL resources for V2X transmission. In reference to FIG. 4, it may be possible to configure multiple SL resources pools for V2X transmission in order for an in-vehicle terminal which wants to transmit V2X information to select an SL resource pool to use for signal transmission based on the reference signal received power (RSRP) of the base station)), or 
         based on average received power of the first sensing signal on multiple resources in the radio frame in which the first sensing signal is provided. 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user device that communicates with another user device by beamforming, as taught by Huawei, and show selecting the resource in the second frequency used for transmission based on received power, as taught by Noh, so that data transmission can be improved.




         Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, Huawei, HiSilicon , “Discussion on efficient discovery”, 3GPP TSG RAN WGI Meeting #89 R1-1707038, Hangzhou, China, 15-19 May 2017, hereinafter “Huawei”, in view of Noh et al. (U.S. PG-Publication # 2019/0090218), and in view of Yang et al. (U.S. PG-Publication # 2017/0373741).


          Consider claim 2, and as applied to claim 1 above, Huawei et al. clearly disclose the device as described.
          However, Huawei et al. do not specifically disclose the resource location on the radio frame in which the first sensing signal is provided is associated with the resource location on the radio frame in the second frequency used for the transmission. 
          In the same field of endeavor, Yang et al. clearly show:                   
          wherein the resource location on the radio frame in which the first sensing signal is provided is associated with the resource location on the radio frame in the second frequency used for the transmission (par. 82 (it is assumed that a specific PDCCH is CRC-masked with a radio network temporary identity (RNTI) "A" and information about data transmitted using a radio resource "B" (e.g. frequency location) and using transport format information "C" (e.g. transport block size, modulation scheme, coding information, etc.) is transmitted in a specific DL subframe. Then, the UE monitors the PDCCH using RNTI information thereof. The UE having the RNTI "A" receives the PDCCH and receives the PDSCH indicated by "B" and "C" through information of the received PDCCH)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user device that communicates with another user device by beamforming, as taught by Huawei, and show the resource location on the radio frame in which the first sensing signal is provided is associated with the resource location on the radio frame in the second frequency used for the transmission, as taught by Yang, so that data transmission can be improved.

 

          Consider claim 3, and as applied to claim 2 above, Huawei et al. clearly disclose the device as described.
          However, Huawei et al. do not specifically disclose the information indicating multiple resource locations on the radio frame in the second frequency. 
          In the same field of endeavor, Noh et al. clearly show:                   
          wherein the control unit is configured to select resources in the second frequency used for beam switching or repetitive beam transmission (par. 4 (beamforming)), 
               based on a single resource location on the radio frame in which the first sensing signal is provided, or 
               based on the information contained in the first sensing signal, the information indicating multiple resource locations on the radio frame in the second frequency (par. 450 (the base station 4800 transmits to the 5G-capable terminal 4830 an LTE or 5G resource allocation signal. This signal may be a higher layer signal or a physical layer signal. The LTE or 5G resource allocation signal conveys LTE or 5G resource location information)); and to exclude the selected resources from candidates of resources to be used for transmission on the second frequency par. 530 (the 5G base station has to transmit to the terminal a signal indicating whether the 5G transmission resources are assigned in the UL subframe or the MBSFN subframe); EN: The resources are assigned by the BS). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user device that communicates with another user device by beamforming, as taught by Huawei, and show the information indicating multiple resource locations on the radio frame in the second frequency, as taught by Noh, so that data transmission can be improved.






                                             Allowable Subject Matter

 	Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
May 2, 2021